Per Curiam,
So long as a common user of streets exists in the public, it is the duty of street railway companies to exercise such watchful care as will prevent accidents or injuries to persons who, without negligence on their own part, may not at the moment be able to get out of the way of a passing car. The degree of care to be .exercised must necessarily vary with the circumstances of each case: Gilmore v. Passenger Railway, 153 Pa. 31. There was evidence of want of proper care in this ease, which required submission to the jury; and this was done with proper instructions. The questions of fact, upon which plaintiff’s right to recover depended, having been thus properly submitted to the jury, and by them determined in his favor, there is nothing in the record that would justify us in disturbing the judgment entered on their verdict.
Judgment affirmed.